USCA4 Appeal: 21-2412      Doc: 9         Filed: 02/10/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-2412


        In re: MELDAMION ANTOINE HUGULEY,

                            Petitioner.



                       On Petition for Writ of Mandamus. (1:18-cr-00205-WO-1)


        Submitted: January 13, 2022                                  Decided: February 10, 2022


        Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Petition denied by unpublished per curiam opinion.


        Meldamion Antoine Huguley, Petitioner Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2412      Doc: 9         Filed: 02/10/2022    Pg: 2 of 2




        PER CURIAM:

               Meldamion Antoine Huguley petitions for a writ of mandamus seeking an order

        directing the Bureau of Prisons (BOP) to cease collecting funds from his inmate funds

        account through the Inmate Financial Responsibility Program. We conclude that Huguley

        is not entitled to mandamus relief.

               Mandamus relief is a drastic remedy and should be used only in extraordinary

        circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

        LLC, 907 F.3d 788, 795 (4th Cir. 2018). Further, mandamus relief is available only when

        the petitioner has a clear right to the relief sought and “has no other adequate means to

        attain the relief [he] desires.” Murphy-Brown, 907 F.3d at 795 (alteration and internal

        quotation marks omitted).

               Huguley has not shown that he has a clear right to the relief he seeks. He does not

        claim that he sought relief through the BOP’s Administrative Remedy Program. Further,

        because he is questioning the execution of his sentence, he may seek relief by filing a 28

        U.S.C. § 2241 petition in the district court. See Fontanez v. O’Brien, 807 F.3d 84, 87 (4th

        Cir. 2015).

               The relief sought by Huguley is not available by way of mandamus. Accordingly,

        we deny the petition for writ of mandamus. We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                              PETITION DENIED



                                                    2